Per Curiam:

Phillip David Dixon, the respondent, pleaded guilty to three counts of receiving stolen goods and was sentenced to eight (8) years’ imprisonment. The State has appealed from an order granting his application for post-conviction relief.
The post-conviction hearing court vacated his sentence and ordered a new sentencing proceeding, finding the so*444licitor had breached an agreement not to oppose probation for respondent.
On appeal from an order granting post-conviction relief, we review only whether there is any evidence to support the trial court’s finding of fact. Greene v. State, S. C., 277 S. E. (2d) 481, 1981. The record of respondent’s sentencing procedure and post-conviction relief hearing contains no evidence of probative value supporting a finding that the solicitor breached an agreement not to oppose probation. Therefore, we reverse the order of the post-conviction hearing court on the ground that it has no factual support in the record and we reinstate his sentence.
Reversed.